Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see Response, filed Mar. 7, 2022, with respect to claims 21-34 and 36-40 have been fully considered and are persuasive.  The rejection of claims 21-34 and 36-40 has been withdrawn. 
Specifically, the argument that Cataldo teaches away from the claimed invention where the total amount of mitochondrial protein is 20-80% of the total amount of protein, since Cataldo teaches using a substantially pure mitochondria composition and there is no disclosure in Cataldo to use a mitochondria composition that is less than 95% pure (Remarks pg. 7 para. 2 to pg. 8 para. 1) was found to be persuasive.  Additionally, the arguments with respect to the difference between partially purified and substantially purified mitochondria in combination with the above argument was found to be persuasive.  Specifically, the arguments made by Applicant that partially purified mitochondria differ in structure and function from substantially purified mitochondria, since partially purified mitochondria or a crudely isolated mitochondria contain mitochondria-associated endoplasmic reticulum membranes as demonstrated in the reference, Wieckowski.  Applicant further argues that the reference, Noterman, demonstrates the functional differences between the two and states that semi-pure mitochondria are suitable for functional studies but not protein localization studies and ultrapure mitochondria are suitable for protein localization studies but not functional 
The rejections of claims 21, 29 and 32 on the ground of nonstatutory obviousness-type double patenting over U.S. Patent No. 10,702,556 have been withdrawn due to further consideration.  The rejections of claims 21, 26 and 29 on the ground of nonstatutory obviousness-type double patenting over Application No. 17/042038 have been withdrawn due since the application has a later filing date and has not been issued.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-34 and 36-40 are allowed.  


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632